Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered May 30, 1975, convicting him of two counts of robbery in the third degree and two counts of grand larceny in the third degree, after a nonjury trial, and imposing sentence. Judgment affirmed. Although the evidence convicting defendant was circumstantial, it was sufficient to establish defendant’s guilt beyond a reasonable doubt (see People v Benzinger, 36 NY2d 29). The Trial Judge’s questioning of the witnesses and of defendant, eliciting significant facts so as to ascertain the truth, was proper (see People v Hinton, 31 NY2d 71). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.